Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites extracting a portion of “the STL file.”  There is insufficient antecedent basis for this limitation in the claim, as claim 1 only recites “a file.”  The Examiner presumes that the intention was for this claim to depend from claim 2 (as claim 9 does, which also references “the STL file”) and it will be interpreted as such for the purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (U.S. Patent Application Publication No. 2002/0119432), referred herein as Ranta, in view of Marshall et al. (U.S. Patent Application Publication No. 2009/0316966), referred herein as Marshall.
Regarding claim 1, Ranta teaches a computer-implemented method of generating a 3D model for dental simulation (title; abstract; fig 1), comprising reading a file describing the surface of a 3D object having a volume (pp 13, the last 4 lines; pp 14, lines 1-3; pp 40, lines 1-3); generating a voxel grid encompassing the 3D object, wherein the voxel grid contains a plurality of voxels (pp 40, lines 1-7); identifying a subset of voxels of the plurality of voxels which are located within the volume of the 3D object (pp 40, the last 8 lines); generating a surface, wherein the surface surrounds the subset of voxels and defines the outer surface of the 3D model (pp 41, lines 1-11; pp 48, lines 1-9); assigning a value to each voxel in the subset of voxels, wherein the subset of voxels defines the solid volume of the 3D model (pp 43, lines 1-10; pp 45, lines 1-5; pp 13, lines 1-2).  Ranta teaches utilizing STL files (see pp 13, the last 4 lines), which are files containing triangulated surface descriptions of objects; but Ranta does not explicitly teach generating a triangulated surface and assigning a density value.  Marshall teaches a method for generating a 3D dental model comprising obtaining information describing a surface of a 3D object having volume and generating a surface that defines the 3D model (pp 76, lines 1-7; pp 79), wherein the surface is a triangulated surface (figs 5C and 5d; pp 81, lines 1-10; pp 82, lines 1-8), and further comprising assigning a density value to portions of the model (pp 86, lines 1-3 and the last 5 lines; pp 87, lines 1-7).  It would have been obvious to one of ordinary skill in the 
Regarding claim 2, Ranta in view of Marshall teaches the method of claim 1, wherein the file is an STL file (Ranta, pp 13, the last 4 lines; Marshall, pp 69, the last 5 lines).
Regarding claim 3, Ranta in view of Marshall teaches the method of claim 2, wherein the file describes the surface geometry of one or more real teeth (Ranta, pp 13, the last 4 lines; pp 40, lines 1-3; Marshall, pp 69, the last 5 lines).
Regarding claim 4, Ranta in view of Marshall teaches the method of claim 1, further comprising outputting the 3D model to a display on a dental simulation machine (Ranta, fig 1; pp 34; pp 48, lines 1-10).
Regarding claim 5, Ranta in view of Marshall teaches the method of claim 1, further comprising loading the 3D model into a simulation program (Ranta, fig 1; pp 14, lines 1-3; pp 34; pp 48, lines 1-10).

Regarding claim 12, Ranta in view of Marshall teaches a machine readable storage medium storing instructions which, when executed by a processor, perform the method according to claim 1 (Ranta, claim 19 preamble; Marshall, pps 58 and 59).
Regarding claim 13, Ranta teaches a method of providing a 3D model for dentistry training (abstract; fig 1), comprising obtaining data for one or more teeth forming part of a patient's mouth (pp 40, lines 1-7); generating a 3D surface image of the one or more teeth (pp 41, lines 1-6); processing the 3D surface image to generate a 3D solid model of the one or more teeth (pp 43, lines 1-10; pp 48, lines 1-10; pp 13, lines 1-2); and displaying the 3D solid model on a display of a dental simulation machine (pps 13 and 14; pp 15, lines 1-8; pp 48, lines 1-10).  Ranta does not teach optically scanning the teeth.  Marshall teaches a method for generating a 3D dental model comprising obtaining information describing one or more teeth of a patient’s mouth and generating a 3D surface image of the teeth (pps 66 and 69), wherein the information is obtained by optically scanning the teeth (pp 51, lines 1-7; pp 65, lines 1-12).  It would have been obvious to one of ordinary skill in the art to optically scan the teethe of the patient because as known in the art, and taught by Marshall, this provides more accurate electronic teeth records (see, for example, Marshall, pp 6, lines 1-6), which is extremely important in dental training such as that disclosed by Ranta. 

Regarding claim 15, Ranta in view of Marshall teaches a dental simulation machine comprising means for selecting a 3D model generated in accordance with the method of claim 1 for use in a dentistry training software program, and means for displaying on a viewing screen, during execution of a training program, the selected 3D model (Ranta, pps 13 and 14; see claim 1 rejection regarding the claimed method).
Regarding claim 16, Ranta in view of Marshall teaches the dental simulation machine of claim 15, further comprising means for generating instructions to modify the 3D model during execution of the training program (Ranta, pp 48, lines 1-10; pp 54).
Regarding claim 17, Ranta in view of Marshall teaches a device configured to perform the method of claim 1 (Ranta, fig 1; see claim 1 rejection regarding the claimed method).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta, in view of Marshall, and further in view of Stayman (U.S. Patent Application Publication No. 2009/0110141), referred herein as Stayman.
Regarding claim 6, Ranta in view of Marshall teaches the method of claim 1, but does not teach the method, wherein the volume of each cube in the voxel grid is 0.2 mm3.  Stayman teaches a method for generating a representation of a 3D object using a grid of voxels having varying densities (figs 4 and 5; pps 23 and 34), wherein the volume of each cube in the voxel grid is 0.2 mm3 (pp 36).  It would have been obvious .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta, in view of Marshall, and further in view of Avila et al. (U.S. Patent Application Publication No. 2016/0180485), referred herein as Avila.
Regarding claim 8 Ranta in view of Marshall teaches the method of claim 1, but does not teach the method, wherein the step of generating a voxel grid comprises generating an axis-aligned minimum bounding box around the 3D object.  Avila teaches a method for generating a 3D model comprising reading an STL file of a 3D object and generating a cubic grid encompassing the object (figs 2 and 3; pp 22; pp 26, lines 1-6), and further comprising generating an axis-aligned minimum bounding box around the 3D object (pp 25, lines 1-13).  It would have been obvious to one of ordinary skill in the art to generate such a bounding box in Ranta in view of Marshall because as known in the art, and taught by Avila, this helps to isolate pertinent regions of the 3D data such that the most relevant data can be identified and subsequently used to generate the 3D surface model (see, for example, Avila, pp 25, lines 13-18; pp 26, lines 6-9).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta, in view of Marshall, and further in view of El-Siblani et al. (U.S. Patent Application Publication No. 2015/0145177), referred herein as El-Siblani.

Regarding claim 10, Ranta in view of Marshall, further in view of El-Siblani teaches the method of claim 9, wherein generating a surface comprises using the intersection points (Ranta, pp 54, lines 1-11; El-Siblani, pps 94 and 96).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta, in view of Marshall, and further in view of Schmitt (U.S. Patent Application Publication No. 2008/0085489), referred herein as Schmitt.
Regarding claim 11, Ranta in view of Marshall teaches the method of claim 1, but does not teach the method, further comprising extracting a portion of the STL file and generating a 3D model based on the extracted portion only.  Schmitt teaches a method for generating a 3D dental model, comprising reading an STL file describing the surface of a 3D object for dental simulation, wherein the 3D object has varying densities (figs 1 and 7; pps 11-14; pp 41; pp 55, lines 1-7) and further comprising extracting a portion of the STL file and generating a 3D model based on the extracted portion only (pp 55, the last 16 lines; pp 63, lines 1-11).  It would have been obvious to one of ordinary skill in the art to generate models based only on portions of the 3D data because as known in the art, and shown in Schmitt, this enables a user to selectively interact with specific portions of the model, rather than processing, displaying, and interacting with the entire model, thereby facilitates a more focused simulation (see, for example, Schmitt, pp 63).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chishti (U.S. Patent Application Publication No. 2008/0182220); Computer automated development of an orthodontic treatment plan and appliance.
Chishti (U.S. Patent Application Publication No. 2008/0248443); Clinician review of an orthodontic treatment plan and appliance.

Kaigler, sr. (U.S. Patent Application Publication No. 2010/0119996); Method and system for forming a dental prosthesis.
Steingart (U.S. Patent Application Publication No. 2012/0065755); Fabrication of non-homogeneous articles via additive manufacturing using three-dimensional voxel-based models.
Rubbert (U.S. Patent Application Publication No. 2012/0064489); Customized dental prosthesis for periodontal or osseointegration and related systems.
El-siblani (U.S. Patent No. 9,586,364); Apparatus and method for forming three-dimensional objects using linear solidification with contourless object data.
Carlson (U.S. Patent Application Publication No. 2015/0254816); Alignment of mixed-modality data sets for reduction and removal of imaging artifacts.
Joshi (U.S. Patent Application Publication No. 2016/0374784); Generating a design for a dental restorative product from dental images.
She (U.S. Patent Application Publication No. 2018/0147015); Image correction design system and method for oral and maxillofacial surgery.
Inglese (U.S. Patent Application Publication No. 2019/0046276); Guided surgery apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613